        CASE 0:19-cv-00109-DSD-DTS Document 7 Filed 02/06/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


MARC DELOSIER,                             )
                                           )
                  Plaintiff,               )
                                           )
         -v-                                 Case No.: 0:19-cv-00109-DSD-DTS
                                           )
                                           )
PHILLIPS & COHEN ASSOCIATES,               )
LTD.,                                      )
                  Defendant.               )
                                           )
                                           )

         JOINT STIPULATION FOR EXTENSION OF TIME TO RESPOND

         It is hereby STIPULATED and AGREED by and between counsel for Plaintiff,

Marc DeLosier and Defendant Phillips & Cohen Associates, Ltd. (“PCA”), and pursuant

to Federal Rule of Civil Procedure 6, that Defendant shall have up to and including

February 21, 2019 to answer, respond, or otherwise plead in response to Plaintiff’s

Complaint. The answer to the Complaint was initially due on February 7, 2019.

Date: February 6, 2019                        Respectfully Submitted,


By: /s/ Patrick J. Helwig                  By: /s/ Patrick D. Newman
    Patrick J. Helwig                          Patrick D. Newman
    Minnesota Bar No. 0391787                  Minnesota Bar No. 395864
    Barry & Helwig, LLC                        Bassford Remele
    2828 University Ave. SE, Suite 202         100 South 5th Street, Suite 1500
    Minneapolis, Minnesota 55414               Minneapolis, Minnesota 55402
    Telephone: (612) 379-8800                  Telephone: (612) 333-3000
    Facsimile: (612) 379-8810                  Facsimile: (612) 746-1232
    Email: phelwig@lawpoint.com                E-mail: pnewman@bassford.com

     Attorney for Plaintiff                    Attorney for Defendant



37834008v4
